         Case 3:17-cr-00095-MMD-WGC Document 105 Filed 06/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                      3:17-CR-095-MMD-WGC

 9                Plaintiff,                      Order Granting the United States of
                                                  America’s Motion to Dismiss for Lack of
10         v.                                     Standing and Failure to State a Claim, and
                                                  by Consent (ECF No. 103)
11 COREY LEGGETT,

12                Defendant.

13 MEGAN PIVACEK, Petitioner.

14         Pending before the Court is the United States of America’s Motion to Dismiss the

15 Claim of Third-Party Ancillary Petitioner Megan Pivacek, ECF No. 99, for Lack of

16 Standing and Failure to State a Claim, and by Consent, ECF No. 103. Pursuant to Fed. R.

17 Crim. P. 32.2(c)(1)(A), and for the reasons stated in Motion to Dismiss, the Motion to

18 Dismiss is GRANTED.

19
          June 8
20 Dated: ________________, 2020.

21

22
                                              HONORABLE MIRANDA M. DU
23                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
